Case 1:18-cv-09179-JGK Document 22 Filed 10/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSE .ISMAEL VENUTRA
Petitioner, 18 cv 9179 (JGK)

- against - ORDER

 

UNITED STATES OF AMERICA

Respondent.

 

JOHN G. KOELTL, District Judge:

Jose Ismael Ventura, the Movant, has moved for discovery in
connection with his pending motion pursuant to 28 U.S.C. § 2255
to vacate his conviction and sentence. ECF 20. To obtain
discovery in a proceeding brought under 28 U.S.C. § 2255, the

petitioner must show good cause. Drake v. Portuondo, 321 F.3d

 

338, 346 (2a Cir. 2003); Viertel v. United States, No.

 

O8-cv-7512, 2014 WL 406523, at *1 (S.D.N.¥. Jan. 30, 2014);

Garafola v. United States, 909 F. Supp. 2d 313, 335 (S.D.N.Y.

 

2012) ("A petitioner in a habeas corpus proceeding generally
does not have a right to discovery unless the petitioner can
show good cause.”) (citation omitted).

The Government has not yet responded to the amended § 2255
motion and the Court cannot determine at this time whether there
is good cause that warrants discovery. Therefore, the motion for
discovery is denied without prejudice.

SO ORDERED.

Dated: New York, New York ik OF}
C ate Lt
October 26, 2020 wef hf

d, John G. Koeltl
United States District Judge

 

 

 

 
